DETAILED ACTION
Status of the Instant Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending; claims 6-10 are withdrawn without traverse. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The rejection based on the prior art is maintained and this action is FINAL.  Upon the allowance of the independent product claim 1, the withdrawn claims 6-10 directed to the method of making the product will be rejoined if they maintain their dependency on claim 1.

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. Specifically, applicant argues that the Examples of the prior art fail to show a single embodiment which anticipates the claimed ranges and the prior art conditions of calcining would not arrive at the claimed ranges.  This is not persuasive however as the standard of anticipation is not used in the rejection below.  The rejection below makes a prima facie case of obviousness for the claimed product based on the general disclosure of the product described by the prior art which has overlapping ranges or ranges that are close enough to the claimed ranges for the claimed porosities that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 below).  
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In the present invention, unlike the technique disclosed in Uwai, a dissolved nickel concentration in an aqueous reaction solution and an oxygen concentration in an atmosphere above the solution surface in a crystallization process S 11 (atmospheric oxygen concentration) are controlled to obtain the target porosities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, while applicant’s detailed arguments regarding the prior art’s method of forming the product are appreciated, the ranges of the instant claims fail to provide a criticality for the claimed product which overcomes the asserted obviousness by failing to meet the requirements of MPEP 716.02 as detailed below.  
The Examiner notes that this application is attempting to claims a very well-studied material (NMC composite oxides) and the volumes of prior art, such as those references cited, speak to the obviousness of the necessity to optimize the variables claimed (density, porosity, composition etc.).  Furthermore, the instant claims fail to establish criticality of the claimed ranges (by failing to be reasonable commensurate in scope with the results shown in the specification – see MPEP 716.02(d)) because the claims allow a porosity up to 50% in the first area and instant specification and the results therein cannot be taken to provide unexpected results for such a range as the highest porosity shown in the examples is 22.3% in Example 8.
Therefore, the rejection based on Uwai et al. is maintained.  All the references used herein are of record and no PTO-892 is attached.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uwai et al. (US Pub 2016/0036041 A1 of record).
As to claim 1, Uwai teaches a positive electrode active substance for a non-aqueous electrolyte secondary battery, see e.g. [0013], [0014], [0023-0032], [0110-0176].
Uwai teaches at [0037] specific examples of nickel metal composite oxide positive electrode material being e.g. LiNi0.5Mn0.3Co0.2O2 which teaches the claimed general formula for a lithium-metal composite oxide with points within the claimed range of the general formula when a=1, x=0.5, y=0.2, z=0.3, t=0, x + y + z + t = 1, and α = 0. See MPEP 2144.05 regarding Obviousness of Ranges.
Uwai teaches at [0032] SEM measurement techniques where observation means such as a scanning type electron microscope (SEM) is used and the average particle diameter is calculated for several to several tens of the particles that are observed within an observation range which is a well-known analytical instrument with observable images for analysis.
Uwai teaches at [0029]:
In the positive electrode active substance of the present invention, the secondary particles are formed by aggregation of the primary particles and pores are present between each primary particle in the secondary particles. The present invention is characterized in that the porosity in the secondary particles is larger on a center side than a surface side. Specifically, it is characterized in that the average porosity on the center side (inner side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is larger than the average porosity on the surface side (outer side) in the secondary particles. As the average porosity on the inner side of the secondary particles is larger than the average porosity on the surface side of the secondary particles, pores with suitable size are formed in the center part of the secondary particles without having over-densification of the primary particles. As such, the Li diffusion property can be enhanced in the secondary particles, in particular, in the center part. As a result, the secondary battery using this active substance can have suppressed capacity decrease caused by use for a long period of time. From this point of view, it is preferable that the average porosity on the center side (inner side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is 0.7 to 20%, preferably 5 to 20%, and more preferably 5 to 15%, in the secondary particles. Furthermore, it is preferable that the average porosity on the surface (outer side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is 10% or 

Uwai teaches at [0029] that the average porosity on the center side is preferably 5-15%, which is the claimed first area where the range overlaps the claimed range of 5-50%.  Uwai teaches [0029] the average porosity on the surface side is preferably 0-5%, which is the claimed second area that is outside the first and having a range that overlaps the claimed range of up to 1.5%. See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 2, Uwai teaches at [0029] that the average porosity on the center side is preferably 5-15%, which is the claimed first area where the range overlaps the claimed range of 5-20%.  
As to claim 3, Uwai teaches a tap density of 1.3-2.3, see abstract, table 1, [0126]-[0128], and figure 5, which is a range that overlaps the claimed range of at least 2.0 g/cm3 and up to 2.6 g/cm3. See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 5, Uwai teaches a nonaqueous electrolyte secondary battery, see e.g. figure 1, comprising a positive electrode comprising the positive electrode active material for a nonaqueous electrolyte secondary battery according to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uwai et al. as applied to claim 1 above, and further in view of Cheon et al. (US Pub 2006/0093920 A1 of record).
As to claim 4, Uwai does not teach D90-D10 distributions of the positive electrode active material. However, Cheon teaches a positive electrode active material, see [0070], [0072], abstract, [0020], [0038], figure 2d, [0078]. Cheon teaches at table 1, example 3, that D90=15.38 D10=0.309 and D50=6.090, which D50 is an average particle diameter and is in the claimed range of 5 to 20 µm see also 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the positive electrode composite oxide having an average particle diameter and [(D90-D10)/average particle diameter] of Cheon for that of Uwai because Cheon teaches because the composite prepared has the largest specific surface area, it will have the best electrochemical reaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723